PER CURIAM.
Kenneth Garrett filed a motion to dismiss his pending criminal charges as he had not been brought to trial within the 180-day provision of the speedy trial rule. The trial court denied the motion to dismiss. Garrett then entered a nolo contendere plea but reserved the right to appeal the trial court’s order denying his motion to dismiss.
On authority of State v. Agee, 622 So.2d 473 (Fla.1993), and Fuller v. Genden, 630 So.2d 1150 (Fla. 3d DCA 1993), rev. granted, 639 So.2d 978 (Fla.1994), we reverse the order under review and remand with directions to grant Garrett’s motion to dismiss. As we did in Fuller and Perez v. Farina, 630 So.2d 1165 (Fla. 3d DCA 1993), rev. granted, 639 So.2d 977 (Fla.1994), we certify to the supreme court the following question of great public importance:
Whether the Holding of State v. Agee Applies When the Prosecution Is Terminated by a Voluntary Dismissal Before an Indictment or Information Rather Than a “Nolle Prosse” Filed After an Information or Indictment?
Reversed and remanded with directions.